MEMORANDUM *
The State did not violate Zy’Nyia Nobles’s substantive due process rights by not protecting her from her mother’s violence. DeShaney v. Winnebago County Department of Social Services, 489 U.S. 189, 197, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). Although Zy’Nyia was a dependent of the State of Washington, the State did not have physical custody of Zy’Nyia at the time of her death. See id. at 201. Nor did the State’s actions place Zy’Nyia in a “worse position than that in which [she] would have been had [the State] not acted at all.” Id.; Penilla v. City of Huntington, 115 F.3d 707, 709-710 (9th Cir. 1997).
The State did not violate ZyNyia’s procedural due process rights because she did not have a substantive right to protection from her mother. See Olim v. Wakinekona, 461 U.S. 238, 250, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.